FOR IMMEDIATE RELEASE Company Contact: A. Charles Wilson Chairman (818) 787-7000 Investor Contact: Berkman Associates (310) 826-5051 info@BerkmanAssociates.com Trio-Tech Reports First Quarter Results Van Nuys, CA November 14, 2008 Trio-Tech International (AMEX:TRT) announced today that revenue for the first quarter of fiscal 2009 ended September 30, 2008 decreased to $6,230,000 compared to $12,050,000 for the first quarter of fiscal 2008.The net loss for this year's first quarter was $719,000, or $0.22 per share.This compares to net income of $751,000, or $0.23 per diluted share, for the first quarter of fiscal "Conditions in the semiconductor industry remain challenging, and we face continued volume and pricing pressure throughout Southeast Asia in both our testing and manufacturing businesses.Accordingly, we have redoubled our efforts to reduce costs, including further reductions in personnel and salaries throughout our organization, even as we work to enhance our ability to serve our customers and respond to new business opportunities as they arise.We believe our business development efforts are meeting with some success, as we have recently received some encouragement in manufacturing small components for a new customer in the aerospace industry," said Chief Executive Officer S. W.
